DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/19/2021 and 03/04/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-2, 4-12, 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5, 7, 9-12, and 14-16 of U.S. Patent No. 10,972,776 (hereinafter refers ‘776). 
Regarding claim 1, the claim limitation of “intercepting, by the processing system, a first streaming session between a content streaming server and a first viewer node of a plurality of viewer nodes, the first streaming session comprising content; responsive to an instruction to stream the content to a second viewer node of the plurality of viewer nodes, intercepting, by the processing system, a second streaming session between the content streaming server and the second viewer node;
receiving, from the content streaming server, control data marking a first content item needed by the second viewer node for transport of content data of the content to the second viewer node; replicating, by the processing system, the content data, resulting in replicated content data; and injecting, by the processing system, the replicated content data into the first streaming session and the second streaming session to synchronously provide the replicated content data to both the first viewer node and the second viewer node of the plurality of viewer nodes” corresponds to claim limitation of “intercepting, by the processing system, a first streaming session between a content
streaming server and a first viewer node of a plurality of viewer nodes, the first streaming
session including content data streamed from the content streaming server to the
first viewer node; detecting, by the processing system, during streaming of content to the first
viewer node via the first streaming session, an instruction to stream the content from the
processing system to a second viewer node of the plurality of viewer nodes; intercepting, by the processing system, a second streaming session between the content streaming server and the second viewer node; obtaining, via a third streaming session between the communication node and the content streaming server, content data associated with the content, the obtaining the content data comprising receiving, from the content streaming server, control data to mark a first content item needed by the second viewer node for reliable transport of content data to the second viewer node; replicating, by the processing system, the content data, resulting in replicated content data; and injecting, by the processing system, the replicated content data into the first streaming session and the second streaming session to synchronously provide the replicated content data to both the first viewer node and the second viewer node of the plurality of viewer nodes, wherein the injecting the replicated content data comprises beginning injection of the replicated content data into the second streaming session according to the control data” claim 1 of ‘776. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is met by claim 1 of ‘776.
Regarding claim 2, the claim limitation of “wherein the injecting the replicated content data comprises beginning injection of the replicated content data into the first streaming session and the second streaming session according to the control data” corresponding to claim limitation of “wherein the operations comprise initiating the injection of the replicated content data into the second streaming session responsive to receipt of a control packet from the content streaming server” of claim 7 of ‘776. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 is met by claim 7 of ‘776.
	Regarding claim 4, the claim limitation of “wherein the content data comprises video and
wherein the first packet contains content data comprising an i-frame of the video” corresponding to claim limitation of “wherein the content comprises video and the first packet contains content data comprising an i-frame” of claim 9 of ‘776. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 5, the claim limitation of “wherein the first streaming session comprises a
transport layer connection between the content streaming server and the first viewer node, and the second streaming session comprises a transport layer connection between the content streaming server and the second viewer node” corresponding to claim limitation of “wherein the first streaming session comprises a transport layer connection between the content streaming server and the first viewer node, and the second streaming session comprises a transport layer connection between the content streaming server and the second viewer node” of claim 2 of ‘776. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 6, the claim limitation of “wherein the operations further comprise: creating a spoofed transport control protocol (TCP) socket that faces the second viewer node, the spoofed TCP socket matching an existing socket at the content streaming server, and injecting the replicated content data into the second streaming session via the spoofed TCP socket” corresponding to claim limitation of “wherein the operations comprise creating a spoofed transport control protocol (TCP) socket that faces the second viewer node, the spoofed TCP socket matching an existing socket at the content streaming server, and injecting the replicated content data into the second streaming session via the spoofed TCP socket” of claim 4 of ‘776. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 7, the claim limitation of “wherein the operations further comprise: creating a spoofed transport control protocol (TCP) socket that faces the content streaming server, the spoofed TCP socket matching an existing socket at the second viewer node, and relaying signaling packets received from the second viewer node to the content streaming server via the spoofed TCP socket” corresponding to claim limitation of “wherein the operations comprise creating a spoofed transport control protocol (TCP) socket that faces the content streaming server, the spoofed TCP socket matching an existing socket at the second viewer node, and relaying signaling packets received from the second viewer node to the content streaming server via the spoofed TCP socket” of claim 5 of ‘776. Although the claims at issue are not identical, they are not patentably distinct from each other.
	Regarding claim 8, the claim limitation of “wherein the operations further comprise:
obtaining, via a third streaming session between the communication node and
the content streaming server, content data associated with the content” corresponding to claim limitation of “wherein the third streaming session comprises a transport layer connection between the content streaming server and the communication node” of claim 3 of ‘776. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 is met by claim 3 of ‘776.
Regarding claim 9, the claim limitation of “wherein the third streaming session comprises a
transport layer connection between the content streaming server and the communication node” corresponding to claim limitation of “wherein the third streaming session comprises a transport layer connection between the content streaming server and the communication node” of claim 3 of ‘776. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 is met by claim 3 of ‘776.
Regarding claim 10, the claim limitation of “detecting, during streaming of content in a first intercepted streaming session from a content streaming server to a first viewer node an instruction to stream the content to a second viewer node; intercepting a transport layer connection between the content streaming server and the second viewer node to create a second intercepted streaming session;
receiving from the content streaming server a control packet to mark a first content item needed by the second viewer node for transport of content data to the second viewer node; receiving the content data and replicating the content data, resulting in replicated content data; and synchronously injecting the replicated content data into the first intercepted streaming session for the first viewer node and the second intercepted streaming session for the second viewer node, wherein the injecting the replicated content data comprises beginning injection of the replicated content data into the second intercepted streaming session according to the control packet” corresponds to claim limitation of “detecting, during streaming of content to a first viewer node of a plurality of viewer nodes via a first intercepted streaming session, an instruction to stream the content to a second viewer node of the plurality of viewer nodes, wherein the first intercepted streaming session comprises a transport layer connection between a content streaming server and the first viewer node; creating a second intercepted streaming session by intercepting a transport layer connection between the content streaming server and the second viewer node; receiving content data associated with the content via a transport layer connection
between the communication node and the content streaming server, the receiving the content data
comprising receiving from the content streaming server a control packet to mark a first content
item needed by the second viewer node for reliable transport of the content data to the second
viewer node; replicating the content data, resulting in replicated content data; and synchronously injecting the replicated content data into the first intercepted streaming session for the first viewer node and the second intercepted streaming session for the second viewer node, wherein the injecting the replicated content data comprises beginning injection of the replicated content data into the second intercepted streaming session according to the control packet” claim 10 of ‘776. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 is met by claim 10 of ‘776.
Regarding claim 11, the claim limitation of “wherein the operations further comprise: intercepting the first intercepted streaming session from the content streaming server to the first viewer node, wherein the first intercepted streaming session comprises a transport layer connection between the content streaming server and the first viewer node” corresponding to claim limitation of “wherein the first intercepted streaming session comprises a transport layer connection between a content streaming server and the first viewer node” of claim 10 of ‘776. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 is met by claim 10 of ‘776.
Regarding claim 12, the claim limitation of “wherein the injecting the replicated content data comprises: beginning injection of the replicated content data into the first intercepted streaming session and the second intercepted streaming session according to the control packet” corresponding to claim limitation of “wherein the operations comprise initiating the injection of the replicated content data into the second intercepted streaming session responsive to receipt of a control packet from the content streaming server” of claim 14 of ‘776. Although the claims at issue are not identical, they are not patentably distinct from each other.
	Regarding claim 14, the claim limitation of “wherein the content data comprises video and
wherein the first packet contains content data comprising an i-frame of the video” corresponding to claim limitation of “wherein the content comprises video and the first packet contains content data comprising an i-frame” of claim 16 of ‘776. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 is met by claim 16 of ‘776.
Regarding claim 15, the claim limitation of “wherein the operations further comprise: receiving the content data via a transport layer connection between the communication node and the content streaming server” corresponding to claim limitation of “wherein the operations comprise identifying a first packet to be provided to the second viewer node based on a control packet received from the content streaming server” of claim 15 of ‘776. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 is met by claim 15 of ‘776.
Regarding claim 16, the claim limitation of “wherein the first streaming session comprises a
transport layer connection between the content streaming server and the first viewer node, and the second streaming session comprises a transport layer connection between the content streaming server and the second viewer node” corresponding to claim limitation of “wherein the first streaming session comprises a transport layer connection between the content streaming server and the first viewer node, and the second streaming session comprises a transport layer connection between the content streaming server and the second viewer node” of claim 11 of ‘776. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 17, the claim limitation of “wherein the operations further comprise: creating a spoofed transport control protocol (TCP) socket that faces the second viewer node, the spoofed TCP socket matching an existing socket at the content streaming server, and injecting the replicated content data into the second streaming session via the spoofed TCP socket” corresponding to claim limitation of “wherein the operations comprise creating a spoofed transport control protocol (TCP) socket that faces the second viewer node, the spoofed TCP socket matching an existing socket at the content streaming server, and injecting the replicated content data into the second streaming session via the spoofed TCP socket” of claim 12 of ‘776. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 18, the claim limitation of “intercepting, by the processing system, a first streaming session between a content streaming server and a first viewer node of a plurality of viewer nodes, the first streaming session comprising content; responsive to an instruction to stream the content to a second viewer node of the plurality of viewer nodes, intercepting, by the processing system, a second streaming session between the content streaming server and the second viewer node;
receiving, from the content streaming server, control data marking a first content item needed by the second viewer node for transport of content data of the content to the second viewer node; replicating, by the processing system, the content data, resulting in replicated content data; and injecting, by the processing system, the replicated content data into the first streaming session and the second streaming session to synchronously provide the replicated content data to both the first viewer node and the second viewer node of the plurality of viewer nodes” corresponds to claim limitation of “intercepting, by a processing system of a communication node comprising a processor, a first streaming session between a content streaming server and a first viewer node, the first streaming session including content data streamed from the content streaming server to the first viewer node; responsive to an instruction to stream the content data to a second viewer node, intercepting a second streaming session between the content streaming server and the second viewer node; receiving, from the content streaming server, control data, wherein the control data marks a first content item needed by the second viewer node for transport of content data to the second viewer node; replicating the content data, resulting in replicated content data; and injecting the replicated content data into the first streaming session and the second
streaming session to synchronously provide the replicated content data to both the first
viewer node and the second viewer node, wherein the injecting the replicated content data
comprises beginning injection of the replicated content data into the second streaming session
according to the control data” claim 1 of ‘776. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 is met by claim 1 of ‘776.
Regarding claim 19, the claim limitation of “wherein the injecting the replicated content data comprises beginning injection of the replicated content data into the first streaming session and the second streaming session according to the control data” corresponding to claim limitation of “wherein the operations comprise initiating the injection of the replicated content data into the second streaming session responsive to receipt of a control packet from the content streaming server” of claim 7 of ‘776. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 19 is met by claim 7 of ‘776.
Allowable Subject Matter
Claims 3, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, 13, 20, and its respective dependents, the art of record either alone or in combination fails to particular disclose or suggest the claim limitation of ” wherein the receiving control data comprises receiving a first control packet and receiving a second control packet, and wherein the
beginning injection of the replicated content data comprises injecting the first control packet
to mark a first packet needed by the first viewer node and injecting the second control packet
to mark a time to begin injecting the replicated content data.”
As to the art of record, Shrilban reference discloses the concept of distributing of program content from a multiple of servers. However, Shrilban does not teach with respect to the entire or combination claim limitation stated as above.
As to the art of record, Thomas reference discloses the concept of distributing and playback the program content across all client devices in a netwrok . However, Mizuta does not teach with respect to the entire or combination claim limitation stated as above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/Primary Examiner, Art Unit 2425